I believe the conviction should be affirmed. The opinion for reversal indicates that in order to show that one "engaged for gain or profit," as stated in Act No. 321, Pub. Acts 1929 (2 Comp. Laws 1929, § 8585), it is necessary to show that he actually did make a gain or profit notwithstanding the fact that he charged fees for his services. The regulation, licensing and control of employment agencies is a very necessary exercise of the police power. People v. Brazee,183 Mich. 259, affirmed in 241 U.S. 340 (36 Sup. Ct. 561). Act No. 255, Pub. Acts 1925, consisting of eight sections, made it a misdemeanor to conduct an agency where a fee was charged without first securing a license. The act was repealed and superseded by Act No. 321, Pub. Acts 1929, consisting of 25 sections (2 Comp. Laws 1929, §§ 8584-8608), and making it a felony to open, operate and maintain an employment agency for gain or profit without securing a license. The purpose of the latter act was not to modify the provisions of the former act, but rather make them more stringent and inclusive so as to include all employment agents and agencies. While the act prohibits anyone from maintaining such agency for gain or profit without securing proper *Page 361 
license, section 3 of the act makes due provision for regularly established educational institutions, religious, labor, charitable, benevolent organizations and departments or bureaus maintained for the purpose of obtaining employment for which"no fee, compensation or other valuable consideration" is charged and which exempts them from securing a license but prohibits them from opening, operating or maintaining such employment bureaus or departments until a proper permit has been secured. One opening, operating and maintaining a private employment agency and charging a fee to persons seeking employment would be an employment agent engaged in the business for gain or profit within the meaning of the statute. It is not necessary that the net result of his business show a gain or profit. It may even show a loss, but a charge in the indictment that fees were exacted by defendant is equivalent to saying that he ran an employment agency for gain or profit.
The information charged defendant with opening, operating and maintaining a private employment agency where a fee was then and there charged to persons seeking employment. He was fully apprised of the charge at the trial. Prior to his plea of guilt, attention was called to the fact that he had obtained money from divers persons for employment and that he had not taken out a license. The court also specifically mentioned Act No. 321, Pub. Acts 1929, under which the indictment was filed. It was only subsequent to the sentence that defendant moved for the setting aside of the sentence and conviction, the withdrawal of the plea, and quashing of the information.
While it would have been better pleading to follow the words of the statute, the indictment was sufficient *Page 362 
inasmuch as it apprised defendant of the offense charged. 3 Comp. Laws 1929, § 17259. It is not necessary to follow the exact words of the statute, provided language of like import and certainty is used. People v. Covelesky, 217 Mich. 90. It was not necessary to negative any exceptions, excuses or provisos contained in the statute. 3 Comp. Laws 1929, § 17262. The elements of the crime were stated so that respondent knew exactly what he was to meet and could prepare for his defense. The crime was so identified that his acquittal or conviction would be a bar to a subsequent prosecution for the same offense. People v. Quider, 172 Mich. 280; People v.Tenerowicz, 266 Mich. 276. The indictment is sufficient when the necessary facts appear in any form or are included by any fair construction of its terms. Hagner v. United States,285 U.S. 427 (52 Sup. Ct. 417).
The cases of People v. Wiethoff, 100 Mich. 393, and People v.Watson, 196 Mich. 36, are not at all applicable to the instant case. Charging the defendant with exacting a fee was equivalent, under the statute, to stating that he was engaged in the business for gain or profit. It is the purpose, not the result, that is determinative. The conviction should be affirmed.
NORTH, C.J., and BUSHNELL, J., concurred with BUTZEL, J. TOY, J., did not sit. *Page 363